EVERETT, Chief Judge
(dissenting):
On the facts before him the military judge did not abuse his discretion in denying the continuance requested at the last minute by defense counsel; their own omissions created the exigency on which the request for a continuance was predicated. However, I believe that the facts of record raise a serious question — unresolved to my satisfaction — as to the effectiveness of the representation afforded appellant by his defense counsel at trial.
Neither the civilian nor military counsel representing appellant interviewed Davis; yet when defense counsel sought the continuance, they represented that Davis would testify that he had heard no screams, although during the time of the alleged rape he had been awake in close proximity to the laundry room where it had occurred. This failure is all the more curious when it is realized that Davis, if he were both awake and in a location close to the incident, would have been the most likely of all prospective witnesses to have heard any scream of the victim.
Likewise, neither counsel interviewed the doctor who had examined the prosecutrix after the incident. As the majority opinion observes, testimony of this witness would have addressed the lack of any sign of physical trauma either to the vagina or to the anus of the prosecutrix — potentially crucial testimony to disprove an alleged sexual attack of two hours consisting of a “routine of sexual intercourse, anal sex, and oral sex, in the same cycle” on a victim who claimed to have been a virgin until that time. The majority opinion notes that the physician’s report on the victim was received into evidence and concludes that it “was an adequate alternative form of evidence.” 13 M.J. 1, 7. However, my examination of this document reveals that it is illegible generally1 and, for a lay person, would be unintelligible. I do not believe that court members could have understood the import of this document without some interpretation in court by an expert.
A military “ ‘accused is entitled to the assistance of an attorney of reasonable competence’ and [we] have expressed the expectation that the attorney will “‘exercise. .. the customary skill and knowledge which normally prevails...” “within the range of competence demanded of attorneys in criminal cases.” ’ ” United States v. Rivas, 3 M.J. 282, 288 (C.M.A.1977) (footnotes omitted). The majority quite accurately set out the extent of both counsel’s efforts on behalf of appellant and conclude, “[u]ndeniably, counsel could have more *8thoroughly anticipated the need for this witness, but the record demonstrates his representation of appellant was adequate.” 13 M.J. at 7. I do not agree.
No matter how extensive the efforts of defense counsel may have been, they cannot and do not compensate for inaction regarding critical aspects of the defense — indeed, in this case the critical aspects. See United States v. Rivas, supra at 289. To me, counsel’s omissions here, notwithstanding otherwise acceptable activity, may call for application of this statement in United States v. Allen, 8 U.S.C.M.A. 504, 507, 25 C.M.R. 8, 11 (1957): “Sometimes a single action can be sufficient to show ineffective representation. United States v. Walker, 3 U.S.C.M.A. 355, 12 C.M.R. 111.”
The present case is akin to Rummel v. Estelle, 590 F.2d 103, 104-05 (5th Cir. 1979), where the Court of Appeals stated:
Two attorneys represented Rummel in connection with the state charges. The first was appointed approximately one month prior to the trial, and the second, whose effectiveness is not challenged, was appointed on the date of the trial to assist the first. Rummel asserts that his first appointed attorney failed to conduct an independent pre-trial investigation into the factual basis of the state’s charges and neglected to seek out and interview witnesses whose testimony the petitioner had informed him would buttress his defense.
Since “investigation and preparation are the keys to effective representation,” ABA Projects on Standards for Criminal Justice, Standards Relating to the Prosecution Function and the Defense Function 224 (App. Draft 1971), court-appointed counsel have a duty to interview potential witnesses and “make an independent examination of the facts, circumstances, pleadings and laws involved.” (Citations omitted.) Rummel’s allegations are sufficient to raise the issue whether his attorneys discharged this responsibility. The fact that they performed other tasks required of them— such as interviewing their client and cross-examining witnesses for the prosecution — obviously is not dispositive.
Without a more complete explanation of the circumstances, I simply cannot put my seal of approval on the representation of an accused in a rape case when the defense lawyers do not personally communicate before trial with the doctor who examined the alleged victim2 and with the witness who, according to their own claim in seeking a continuance, was best situated to corroborate the accused’s claim of consent.3 Therefore, I would direct that a further hearing be held at the trial level to determine whether circumstances not yet revealed may explain the seeming ineffectiveness of the defense counsel. Cf. United States v. Vietor, 10 M.J. 69 (C.M.A.1980); United States v. Killebrew, 9 M.J. 154 (C.M.A.1980); United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967).4

. The defense counsel complained, "I can’t read his writing."


. Even the most superficial examination of gynecological literature makes clear the impor-. tance of interviewing the examining physician where a sexual assault is alleged. See “Alleged Sexual Assault,” American College of Obstetricians and Gynecologists Technical Bulletin, Number 52 (November 1978); “The Gynocologist’s Role in Treating the Rape Victim,” 10 Contemporary Obstetrics and Gynecology 48 (October 1977).


. At a hearing several weeks before the trial began, the defense counsel indicated that they might wish to have a scale model made of the barracks where the rape allegedly occurred in order to demonstrate more fully the improbability of the victim’s version of the incident. In light of these rather ambitious and imaginative plans for defending appellant, it is ironic that neither of the two defense lawyers personally interviewed these witnesses.


. Under somewhat similar circumstances such a remand was directed in the DeCoster litigation. United States v. DeCoster, 487 F.2d 1197, 1204-05 (D.C.Cir.1973). United States v. DeCoster, 624 F.2d 196, 200 (D.C.Cir.1979), on which the majority opinion relies, was decided on the basis of findings by a trial judge after the case had been remanded to the trial court in order to consider the effectiveness of the representation of defendant.